Citation Nr: 1737010	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO. 16-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for left and right knee disabilities.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to an initial disability rating higher than 30 percent for coronary artery disease.

5. Entitlement to an initial disability rating higher than 20 percent for left shoulder arthritis.

6. Entitlement to an initial disability rating higher than 10 percent for cerebral vascular accident (CVA).

7. Entitlement to an increased (compensable) disability rating for a scar on the chest.

8. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1948.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In a June 2011 rating decision the RO denied entitlement to SMC based on the need for regular aid and attendance or on account of being housebound. In a February 2012 rating decision the RO granted service connection for coronary artery disease, and assigned a 30 percent disability rating. The RO granted service connection for CVA, and assigned a 10 percent rating. In an October 2013 rating decision the RO denied reopening of a previously denied claim for service connection for left and right knee disabilities. In a December 2013 rating decision the RO granted separate service connection for left shoulder arthritis and assigned a 10 percent rating. The RO granted separate service connection for a scar on the chest and assigned a 0 percent rating. In an April 2016 rating decision the RO increased the initial rating for left shoulder arthritis to 20 percent.

The issues on appeal previously include an appeal for service connection for right ear hearing loss. (Service connection for left ear hearing loss was established earlier). In a February 2017 rating decision the RO granted service connection for right ear hearing loss and assigned a disability rating for bilateral hearing loss. The RO thus resolved the issue of service connection for right ear hearing loss, and that issue is no longer before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection (on the merits) for right knee disability, and of the ratings for coronary artery disease, left shoulder arthritis, CVA, and a scar on the chest, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran appealed a January 1997 rating decision denying service connection for knee disabilities; then subsequently withdrew his appeal of that rating decision.

2. Evidence received since the January 1997 rating decision addresses the question of knee symptoms and disorders during service.

3. The Veteran landed on his left knee during combat in service, developed recurrent left knee pain and swelling during service, and after service had ongoing left knee disability, diagnosed as arthritis.

4. The Veteran's service-connected disabilities, including his left arm and hand disabilities, result in his needing help with bathing, dressing, and meal preparation.



CONCLUSIONS OF LAW

1. A January 1997 rating decision denying service connection for knee disabilities is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Evidence received since the January 1997 rating decision is new and material to the claim for service connection for knee disabilities. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. The Veteran's left knee disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4. The effects of the Veteran's service-connected disabilities meet the criteria for special monthly compensation based on the need for regular aid and attendance. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).

The RO provided the Veteran notice in letters issued in 2010 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection and for SMC. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left and Right Knee Disabilities

The Veteran contends that during service he sustained injuries in combat of his left and right knees that resulted in ongoing disabilities. He also contends that left knee problems led to or worsened right knee problems. In previous decisions the RO and the Board denied service connection for knee disabilities. 

Generally, a claim that has been denied in an unappealed Board decision or rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The United States Court of Appeals for Veterans Claims (Court) has noted that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

In a February 1975 rating decision the RO denied service connection for bilateral knee disabilities. The Veteran did not appeal that decision, and it became final. In an April 1987 rating decision the RO denied service for bilateral knee disabilities. The Veteran appealed that decision to the Board. In an October 1989 decision the Board denied service connection for bilateral knee disabilities. In a January 1997 rating decision the RO denied service connection for left knee disability. The Veteran appealed that decision to the Board, but later, before the Board adjudicated his appeal, the Veteran withdrew the appeal. In an October 2013 rating decision the RO denied reopening of a claim for service connection for bilateral knee disabilities. The Veteran's appeal of the October 2013 rating decision is pending before the Board. The January 1997 rating decision is the last final disallowance on any basis of a knee disability service connection claim. Therefore the Board will consider whether new and material evidence has been received since the January 1997 rating decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that a disease or injury was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service. See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Service connection of such disease or injury may be rebutted, however, by clear and convincing evidence to the contrary.

The evidence that was of record in January 1997 includes service treatment records, post-service medical records, and statements from the Veteran and others. The evidence of record by then also includes photographs of the Veteran, including one he described as having been taken during his service.

The Veteran's service treatment records show extensive treatment over several years for severe left arm wounds sustained in April 1945. The Veteran reports having sustained knee injuries in combat in March 1945, when he jumped from a hayloft, and in combat in April 1945, when he jumped from a jeep into a ditch. He indicated that soon after he landed on his knees in the ditch he sustained the arm wounds. He stated that during treatment in service for his arm wounds he also experienced knee pain and swelling. He stated that he told nurses about the knee symptoms, and they directed him to a common supply of aspirin. His service treatment records do not contain any mention of the condition of his knees.

After service, in private medical treatment in 1975, the Veteran reported having twisted his left knee in service in 1945. He related having experienced gradually increasing problems in his left and right knees since then. From 1975 forward physicians have found arthritis in both of the Veteran's knees.

In October 1996 the Veteran submitted a photograph of a man in bed. He stated that the photograph showed him in bed in a hospital during service in 1947. He drew an arrow pointing to his left pant leg. He wrote that the photograph showed that he carried tape to wrap his knee when it swelled.

The evidence that was received after January 1997 includes more recent statements and medical records. In April 2013 the Veteran resubmitted the photograph of himself in a hospital bed in 1947. He noted that in the photograph his left knee, through his pant leg, looks enlarged. He stated that the knee looks enlarged because it was wrapped with an ace bandage, which was done when he had swelling in the knee.

The Veteran's more recent explanation of the hospital bed photograph supports his claim that he had symptoms of a left knee disorder while he was in service. In previous denials VA concluded that the preponderance of the evidence was against incurrence of any knee disorder during service. The new evidence thus relates to an unestablished fact necessary to substantiate the claim. Considered together with earlier evidence, the new evidence raises a reasonable possibility of substantiating the claim. Thus, there is new evidence that is also material. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider service connection on its merits. The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, the Veteran reports having sustained knee injuries in combat in March 1945, when he jumped from a hayloft, and in combat in April 1945, when he jumped from a jeep into a ditch. His engagement in combat during his World War II service in Europe is documented. His claims file contains a September 1946 order awarding him a Bronze Star medal for heroic achievement in April 1945. The order describes his action of continuing to fire his machine gun, while under heavy enemy machine gun fire, thus allowing his fellow soldiers to move toward a safer position. 

There are statements corroborating the Veteran's account that, during the April 1945 combat, he jumped from a jeep into a ditch, and landed on his knee. In a May 1992 letter a man who served with the Veteran described how in April 1945, when he and the Veteran were under fire, they jumped from a jeep into a ditch. The man noted that the Veteran had to jump from the highest part of the jeep, so it was not surprising that he sustained knee injury. In a letter received by VA in October 1996, the widow of a man who served with the Veteran recalled her husband's account of the events in combat in April 1945. She stated that her husband noticed that the Veteran injured his knee when he jumped from a jeep.

The Veteran has reported that he experienced knee pain and swelling while he was in service. In a February 1988 hearing before RO officials, he stated that, during his prolonged treatment in service for his arm wounds, he also experienced swelling in his left knee. He related that during service his knee problems were addressed, but not emphasized, because his left arm wounds were so severe and required such extensive treatment. He asserted that photographs of him taken in 1948 and 1957 show left knee swelling.

As noted above, the assembled service treatment records do not address the condition of either knee. People who knew the Veteran during service, however, have recalled that he had knee problems during service. In June 1987 his sister wrote that, during his hospital treatment during service, he told her that he had knee pain. In July 1987 a man who served with the Veteran reported that, in the Veteran's visits home from extended hospital treatment, he noticed that the Veteran sometimes limped. He stated that the Veteran told him then that his knee problem started with jumping into a ditch. In the February 1988 RO hearing a friend of the Veteran testified that he saw the Veteran during the Veteran's service and observed that he had a noticeable limp favoring his left knee.

The Veteran has reported that after knee problems continued after service, through the present. VA medical records from 1948 and 1951 address left upper extremity problems and are silent as to the condition of his knees.  In January 1975, a private physician wrote that the Veteran reported having twisted his left knee in service in 1945, and having experienced gradually increasing problems in his left and right knees since then. The physician found evidence of degenerative changes in both knees. Medical records from 1975 forward reflect physicians' findings of arthritis in both of his knees.

In a letter received in 1987 or 1988, the Veteran's wife wrote that she had known the Veteran since 1953. She indicated that he told her that he had sustained left knee injury in service. She stated that from 1953 forward he had intermittent pain and swelling in his left knee.

In the February 1988 RO hearing the Veteran reported that left knee problems during service continued after service. He indicated that from service forward his left knee problems have been worse than his right knee problems. He asserted that photographs of him taken in 1948 and 1957 show left knee swelling. He stated that after service at first he put up with the symptoms without treatment, then sought treatment after they worsened. He indicated that he did not seek VA treatment any earlier than 1957.

In November 1996, private physician E. F. G., M.D., wrote that photographs taken of the Veteran just after separation from service show swelling on the medial aspect of his left knee. Dr. G. noted that the Veteran went on to need total knee replacement on the left. Dr. G. stated:

It is my informed medical opinion that the injuries he sustained to the left knee during active service very likely accelerated the arthritic changes in the left knee which ultimately required replacement surgery.

On VA medical examination in December 1996 the Veteran reported that during service he sustained knee injuries and experienced knee pain. He stated that during service his knee pain was treated with pain medication. The examiner found degenerative joint disease in both knees, with a history of left knee replacement surgery. The examiner reported having reviewed recent medical records, but did not indicate whether he or she received and reviewed the Veteran's claims file. In response to a request to provide an opinion as to whether the Veteran's current left knee condition was related to injury in service, the examiner wrote:

Obviously his history certainly suggest[s] that the original trauma to his left knee occurred in the episode we described where [he] jumped from a jeep and landed on his knee. Certainly degenerative arthritis often starts from an injury. Hence the term traumatic arthritis. So we certainly have nothing at this time to refute this statement.

In a July 1997 hearing before an RO hearing officer, the Veteran reported that he sustained knee injuries in service when he jumped from a hayloft and when he jumped from a jeep. He indicated that he had three years of hospital treatment for arm wounds he sustained the day he jumped from the jeep. He reported that during hospital treatment he experienced knee buckling and swelling. He stated that he reported the knee problems and was directed to request aspirin as needed. He reported that the knee problems continued after his separation from service. He stated that he treated the problems himself with aspirin until doctors prescribed arthritis medication. His wife reported that from the time she first saw him after service, in 1953, she noticed that he sometimes limped. The Veteran indicated that, from service forward, his left knee problems gradually increased. He stated that knee x-rays were first taken in the 1970s.

In January 2013 the Veteran wrote that his left and right knees were injured in combat in April 1945. In April 2013 he asserted that a photograph of him in a hospital bed in about 1947 shows left knee swelling.

The Veteran has current left knee disability, with arthritis diagnosed at least as early as 1975. Later he had left knee replacement surgery, which has been followed by residual pain and functional limitation. Although his service records do not reflect any left knee injury or symptoms, his post-service accounts of left knee problems from service forward are supported and corroborated by several persons who knew him during or soon after service. As he engaged in combat with the enemy, the substantial supporting lay evidence is sufficient to establish that he had left knee symptoms in service, and that such symptoms were related to injury during service. He has stated that, in the years immediately following his service, his left knee problems did not require professional treatment. The absence of treatment during those years does not rise to the level of clear and convincing evidence against continuity between symptoms in service and post-service problems. The evidence is at least balanced in favor of service incurrence of, and service connection for, his left knee disability.

From 1975 forward physicians have diagnosed arthritis in the Veteran's right knee. In a few instances, the Veteran has suggested that during service he sustained injuries of, and experienced symptoms affecting, both knees. More often, he has indicated that the knee problems that became manifest during service affected only his left knee. He has contended, however, that right knee disability developed as a result of left knee disability. For example, in a 1987 or 1988 letter, his wife reported that he had favored his left knee for many years. She asserted that this led to his right knee problems. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). Prior to the present Board decision VA had not established service connection for his left knee disability, so the question of service connection for his right knee disability as secondary to his left knee disability was not considered. The Board finds that the development of additional evidence is needed prior to further consideration of the claim, including on a secondary basis. The Board therefore will remand the right knee claim for action as explained in the remand section below.

SMC Aid and Attendance/Housebound

The Veteran contends that his service-connected disabilities cause him to need the aid and attendance of another person. VA pays SMC to veterans who, as a result of service-connected disability, have suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or are blind in both eyes, with 5/200 visual acuity or less, or are permanently bedridden, or have such significant disabilities as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The criteria for determining that a veteran is so helpless as to be in need or regular aid and attendance are contained in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.350(b)(3).

The following criteria will be considered in determining whether the veteran is in need of the regular aid and attendance of another person: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that all of the disabling conditions listed in 38 C.F.R. § 3.352(a) need not exist to establish eligibility for aid and attendance benefits, but that at least one of the listed factors must exist to establish eligibility for such benefits. The Court added that the personal function that the veteran is unable to perform should be considered in connection with his or her condition as a whole, and that it was only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.
If a veteran does not qualify for SMC based on the need for aid and attendance, a lesser level of SMC may still be payable if the veteran has disabilities with certain ratings and his or her service-connected disabilities make him permanently housebound. See 38 U.S.C.A. § 1114(s) (West 2014) 38 C.F.R. § 3.351(d) (2016).

As a result of service-connected disability the Veteran has loss of use of his left hand. He does not have loss of use of either foot or both feet. He is not blind in both eyes, and he has not been found to have visual acuity of 5/200 or less. He does not contend, and the assembled evidence does not suggest, that he is permanently bedridden. His service-connected disabilities include multiple disabilities of the left upper extremity, including complete paralysis of the ulnar nerve, partial paralysis of median nerve, shoulder muscle disability, shoulder arthritis, and forearm muscle injury. He also has service-connected bilateral hearing loss, coronary artery disease, CVA, scars on the abdomen, chest, and scalp, and tonsillitis.

In December 2010 a member of the Veteran's family wrote that the Veteran needed assistance with daily activities including bathing, dressing, meals, and housekeeping. In December 2010 the Veteran had a VA examination regarding need for aid and attendance or housebound status. The examiner stated that the Veteran had functional limitations due to left arm and hand disability, weakness on his left side, unsteadiness, and depression. The examiner found that the Veteran was not able to prepare meals, but was able to feed himself. The examiner stated that the Veteran needed assistance in bathing and tending to hygiene needs.

In a VA aid and attendance/housebound examination in October 2011 the examiner again found that the Veteran could not prepare meals but could feed himself. The examiner stated that the Veteran was unable to shower or to wash the lower half of his body. 

In January 2013 a home healthcare worker wrote that the Veteran needed help preparing meals, that he tired when feeding himself, and that he had difficulty showering, dressing, and shaving. Another home healthcare worker wrote that she helped the Veteran bathe and dress, and that she prepared some meals for him, as he was not able to do those things.

In a VA aid and attendance/housebound examination in March 2014, the examiner again found that the Veteran could not prepare meals but could feed himself. The examiner stated that the Veteran did not have the upper extremity range of motion or dexterity to bathe himself or to tend to other hygiene needs. The examiner stated that upper extremity disabilities made him unable to dress himself, and made it difficult for him to feed himself.

In a VA aid and attendance/housebound examination in December 2014 the examiner found that the Veteran could not feed himself, that he had marked difficulty bathing himself, and that he had some difficulty dressing himself, grooming himself, and using the toilet. The examiner stated that the Veteran could not maintain his home without help.

The assembled evidence shows that the Veteran's service-connected disabilities, including but not limited to his left upper extremity disabilities and his CVA residuals, make him need regular aid and attendance with tasks such as bathing, dressing, and obtaining and preparing meals. The effects of those disabilities thus make him qualified for SMC based on the need for aid and attendance. Because he is qualified for SMC based on the need for aid and attendance, it is not necessary to determine whether he qualifies for SMC based on being permanently housebound.


ORDER

A claim for service connection for left and right knee disabilities is reopened.

Entitlement to service connection for left knee disability is granted.

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO for additional action the issues of service connection (on the merits) for right knee disability, and of the ratings for coronary artery disease, left shoulder arthritis, CVA, and a scar on the chest.

The Veteran essentially contends that right knee disability developed in service, or that it developed or is aggravated as a result of his left knee disability. As the Board, in the present decision, determined his left knee disability to be service-connected, the Board is remanding the right knee issue for further development. On remand, the RO is to provide the Veteran notice as to the evidence is necessary to substantiate claims for direct and secondary service connection; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The RO is to provide the Veteran an opportunity to submit evidence supporting his claim that his left knee disability caused or aggravates his right knee disability. The RO should consider the existing evidence and any newly submitted evidence, and should undertake any other development of evidence deemed necessary, including scheduling a VA examination with file review and opinion as to the likelihood that current right knee disability is caused or aggravated by left knee disability or was directly incurred or aggravated in service.

In a February 2012 rating decision the RO granted service connection, effective November 16, 2009, for coronary artery disease, status post myocardial infarction. The RO assigned a 30 percent disability rating. The Veteran appealed the disability rating. He essentially contends that the effects of his coronary artery disease warrant a higher rating.

The RO has evaluated the Veteran's coronary artery disease under 38 C.F.R. § 4.104, Diagnostic Codes 7006 and 7005 (2016). Under those codes, coronary artery disease and myocardial infarction are evaluated in significant part based on the workload, measured in metabolic equivalents (METs) which results in dyspnea, fatigue, angina, dizziness, or syncope. In rating diseases of the heart, when, for medical reasons, that METs level cannot be determined by exercise testing, an estimation by a medical examiner of the level may be used. 38 C.F.R. § 4.104, Note (2). The Veteran had a VA heart conditions examination in August 2016. The examiner found that an exercise stress test was medically contraindicated because the Veteran was wheelchair bound. The examiner did not provide an estimate of the METs level. The Board is remanding the rating issue for a new VA examination with the examiner to provide an estimate of the METs level.

The Veteran has service-connected disabilities of the left upper extremity residual to severe wounds. Effective from his separation from service in 1948, an RO established service connection and assigned disability ratings for arm nerve injuries, shoulder muscle injuries, arm muscle injuries, limitations of wrist and hand function, and arm scars. In a December 2013 rating decision, the RO granted separate service connection, effective April 19, 2013, for left shoulder arthritis. The RO assigned a 10 percent rating. In an April 2016 rating decision the RO increased the initial rating for left shoulder arthritis to 20 percent. The Veteran has appealed the initial rating, essentially contending that the arthritis produces impairment that warrants a higher rating.

Under the rating schedule arthritis is evaluated based on the limitation of motion of the affected joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016). The RO has evaluated the limitation of motion of the Veteran's left shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5201, based on the extent to which his arm can be moved from his side. When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016).

The reports of VA medical examinations in 2011 and 2014 provide some information about the current effects of the Veteran's left shoulder arthritis, but do not completely address the range of motion or the factors noted in DeLuca and Correia. The Board therefore is remanding the rating issue for a new examination to obtain more comprehensive findings regarding the left shoulder disability.

In VA treatment of the Veteran in March 1996, a primary care physician noted that the Veteran had a CVA three years earlier. Subsequent VA treatment and examination records reflect the history of CVA. In a February 2012 rating decision the RO granted service connection, effective November 16, 2009, for CVA. The RO assigned a 10 percent disability rating. The Veteran appealed the disability rating. He essentially contends that the effects of his CVA warrant a higher rating.

The RO has evaluated the Veteran's CVA under 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2016). Under Diagnostic Code 8008, thrombosis in vessels in the brain is rated at 100 percent for six months, after which it is to be rated based on residuals, with a minimum rating of 10 percent. Under 38 C.F.R. § 4.124a, neurological conditions are to be rated based on impairment of motor, sensory, or mental function, referring to the appropriate body system in the rating schedule. Partial loss of use of one or more extremities from neurological lesions is to be rated by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The Veteran had a VA central nervous system examination in August 2016. The examiner found that the Veteran's CVA affected his left upper extremity, and that the residuals of wounds to that extremity also affected that extremity. The examiner found that, attributable to the CVA, the Veteran had muscle weakness that was complete in the left upper extremity, moderate in the right upper extremity, severe in the left lower extremity, and severe in the right lower extremity.

The report of the August 2016 VA examination provides information relevant to evaluating the Veteran's CVA, but also leaves significant questions. For purposes of evaluating the partial loss of use of the extremities attributable to the CVA by comparing the muscle weakness to partial paralysis of peripheral nerves, it is unclear which peripheral nerve or nerves functions are most comparable to function of the affected muscles. The Board therefore is remanding the CVA rating issue for clarification from the 2016 examiner if possible, and otherwise for a new examination with the necessary explanations.

During the Veteran's service, skin was taken from the Veteran's chest for grafting used in treating severe wounds of his left arm. Effective from his separation from service the conditions for which VA established service connection included scars of the scalp and chest. In a December 2013 rating decision the RO granted separate service connection for a scar on the chest. The RO assigned a 0 percent rating for that scar. The Veteran appealed that rating. He contends that the size and painfulness of the scar warrant a higher rating.

The Veteran had a VA scars examination in November 2013. The examiner reported that scarring on the Veteran's trunk was not painful. She found that there was an eight centimeter long by two centimeter wide linear scar on his chest. In a March 2014 notice of disagreement, the Veteran asserted that the scar on his chest is longer than the VA examiner recorded. He indicated that the scar is painful. The Board will remand the chest scar rating issue for a new VA scar examination to clarify the size and characteristics of the scar.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)


1. Provide the Veteran notice as to the evidence is necessary to substantiate claims for direct and secondary service connection; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. Provide him an opportunity to submit evidence that his left knee disability caused or aggravates his right knee disability, or that his right knee disability was incurred or aggravated in service.

2. Consider the existing evidence and any newly submitted evidence. Then undertake any other evidentiary development deemed necessary, including, if warranted, scheduling a VA examination with file review and opinion as to the likelihood that current right knee disability is caused or aggravated by left knee disability, or was directly incurred or aggravated in service.



	(CONTINUED ON NEXT PAGE)


3. Schedule the Veteran for a VA examination, by an appropriate clinician, to address the current effects of his coronary artery disease status post myocardial infarction. Provide his claims file to the examiner for review.

Ask the examiner to review the claims file, with attention to medical records addressing the Veteran's cardiovascular condition. Ask the examiner to interview the Veteran regarding his capacity for activity requiring cardiovascular exertion. Ask the examiner to examine the Veteran. Ask the examiner to provide an estimate as to the number of metabolic equivalents (METs) which would likely result in dyspnea, fatigue, angina, dizziness, or syncope. Ask the examiner to support the estimated METs level with specific examples of physical activities that would likely result in dyspnea, fatigue, angina, dizziness, or syncope. Ask the examiner to provide clear explanations of his or her conclusions and opinions.



	(CONTINUED ON NEXT PAGE)


4. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and extent of his left shoulder arthritis. Provide the Veteran's claims file to the examiner for review.

Ask the examiner to report the ranges of motion of the Veteran's left shoulder, including the active and passive ranges. Ask the examiner to report the ranges of motion of the right shoulder for comparison. Ask the examiner to state whether the left shoulder has pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible.



	(CONTINUED ON NEXT PAGE)


5. Provide the Veteran's claims file to the physician who performed a VA central nervous system examination of the Veteran in August 2016, to obtain clarification and elaboration as to the residual effects of the Veteran's cerebral vascular attack (CVA). If that physician is not available, schedule the Veteran for a new VA examination and opinions addressing the questions to follow. Provide the Veteran's claims file to the reviewing examiner or the new examiner.

Inform the examiner that, when there is muscle weakness in an extremity that is attributable to CVA, VA evaluates that disability as comparable to partial paralysis of peripheral nerves affecting the extremity. Ask the examiner to provide an opinion, for each of the Veteran's extremities, as to which peripheral nerves are most comparable in function to the muscles that are weakened. In particular, in each upper extremity, is the muscle weakness most comparable to incomplete paralysis of the upper radicular group, middle radicular group, lower radicular group, all radicular groups, musculospiral nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, or long thoracic nerve? In each lower extremity, is the muscle weakness most comparable to incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of thigh, or ilio-inguinal nerve? Ask the examiner to provide clear explanations of his or her conclusions and opinions.


6. Schedule the Veteran for a VA examination to obtain findings as to the size and current manifestations and characteristics of a scar on his chest. Ask the examiner to measure and report the length and width of the scar. Ask the examiner to obtain history from the Veteran as to whether and under what circumstances he experiences pain in the scar. Ask the examiner to report whether there is objective evidence that the scar is painful. Ask the examiner to obtain photographs of the scar to be included with the examination report.

7. Then review the expanded record and reconsider the remanded claims. If any remanded matter is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


